Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings, Specification, Abstract, Title
A substitute specification, including clean and marked up versions, was received on 06/25/2021.  These corrections are accepted and the prior objections withdrawn. 

Claims
Amendments to the claims made 06/25/2021, canceling claims 15-20, amending claim 1, 2, and 7, are acknowledged. Claims 1-14 are pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2021/0057309.)
Regarding claim 1, Hu discloses a semiconductor device (semiconductor structure 10, 5th annotated fig 3D), comprising: a first semiconductor structure (semiconductor substrate 110 and first interconnect structure 120): and a first connecting structure (zone between bonding interface IF and the bottom of the first passivation layer PS1; see 5th annotated fig. 3D) comprising a first connecting insulating layer (surface dielectric layer BD1 and passivation layer PS1) positioned on the first semiconductor structure (110 and 120), a plurality of first connecting contacts (bonding connectors BC2-BC4) positioned in the first connecting insulating layer (BC2-BC4 are in BD1 and PS1), and a plurality of first supporting contacts (bonding connectors BC0-BC1) positioned in the first connecting insulating layer (BC0-1 are in BD1): wherein a top surface of the first connecting insulating layer (top surface of BD1), top surfaces of the plurality of first connecting contacts(BC2-4), and top surfaces of the plurality of first supporting contacts (BC0-1) are substantially coplanar (coplanar along the bonding interface IF line): wherein bottom surfaces of the plurality of first connecting contacts (bottom surface of BC2) contact a top surface of the first semiconductor structure (top surface of 120) and bottom surfaces of plurality of first supporting contacts (bottom surfaces of BC0-1) are embedded in the first connecting insulating layer (BD1).

    PNG
    media_image1.png
    582
    711
    media_image1.png
    Greyscale

Regarding claim 2, Hu further discloses that the plurality of first connecting contacts (BC2-4) have a length greater than a length of the plurality of first supporting contacts (BC0-1).
Regarding claim 3, Hu further discloses that the first semiconductor structure comprises a first substrate (first semiconductor substrate 110) positioned below the first connecting structure, and a first interconnection structure (first interconnect structure 120) positioned between the first substrate (110) and the first connecting structure (zone between bonding interface IF and the bottom of the first passivation layer PS1), wherein the first connecting insulating layer (BD1) is positioned on the first interconnection structure (120).


Regarding claim 5, Hu further discloses a second semiconductor structure (210 and 220 and BD2 region, fig. 3D) positioned on the first connecting structure (BD1 and PS1, fig. 3D), wherein the top surfaces of the plurality of first connecting contacts (top surfaces of BC2-BC4) contact a bottom surface (at IF) of the second semiconductor structure.
Regarding claim 6, Hu further discloses that the second semiconductor structure comprises a second interconnection structure (zone 220 to IF, fig. 3D) positioned on the first connecting structure (IF to PS1, fig. 3D) and a second substrate (210) positioned on the second interconnection structure (220 to IF), wherein the second interconnection structure (220 to IF) comprises a second insulating layer (dielectric BD2) positioned on the first connecting structure (IF to PS1) and a plurality of second conductive features (BE0-BE4, contact pad AP2, and M1-Mt of 220, all in electrical contact, extending into BD2) positioned in the second insulating layer (BD2) wherein the top surfaces of the plurality of first connecting contacts (BC2-4) contact bottom surfaces (at the IF line) of the plurality of second conductive features (BE0-BE4, contact pad AP2, and M1-Mt of 220, all in electrical contact,) coplanar (at the IF line) with a bottom surface of the second insulating layer (BD2).
	Regarding claim 7, Hu discloses wherein the second interconnection structure (zone of 220 to IF, fig. 3D) comprises a plurality of guard portions (thickened bases of BE1-BE4) positioned in the second insulating layer (BD2), wherein bottom surfaces of the plurality of guard portions contact the top 
	Regarding claim 8, Hu discloses a plurality of first liners (diffusion barrier layers, not shown, para 0024) positioned on sidewalls of the plurality of first connecting contacts and the bottom surfaces of the plurality of first connecting contacts (covering sidewalls and bottoms of the trenches TR0, TR1, TR2, TR3, and TR4, para 0024, fig. 1C).

	Regarding claim 13, Hu discloses the semiconductor device (10, third annotated fig. 3D) of claim 2, further comprising a second connecting structure (second connecting structure, third annotated fig. 3D) positioned on the first connecting structure and a second semiconductor structure (second semiconductor structure, third annotated fig. 3D) positioned on the second connecting structure, wherein the second connecting structure comprises a second connecting insulating layer (BD2) positioned on the first connecting structure. a plurality of second connecting contacts (BE2-4) positioned in the second connecting insulating layer, and a plurality of second supporting contacts (BE0-1) positioned in the second connecting insulating layer (BD2), wherein bottom surfaces of the plurality of second connecting contacts contact the top surfaces of the plurality of first connecting contacts (At the IF line).
Regarding claim 14, Hu discloses the semiconductor device of claim 2, wherein a cross-sectional profile of sidewalls of the plurality of first connecting contacts (BC2-4) is slanted (sidewalls tapered, Hu para 0025).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of in view of Lur (US 5413962 A.)
Regarding claim 9, while the combination of Hu discloses the other features of claim 7, it does not disclose a first porous layer positioned between the first connecting insulating layer and the second insulating layer, between the first connecting insulating layer and the plurality of first connecting 
	However, in the same field of art, Lur discloses replacing part of an inter-level dielectric material in an interconnect with air, in order to reduce parasitic capacitance, provide better step coverage in interconnecting layers, and improved circuit performance (Lur, abstract.)   The top portion of the first connecting insulating layer (BD1) of Hu could be replaced by air, and the inter-level elements coated with a thin envelope oxide layer (42, fig. 11, col 4 ln 23-27) as taught by Lur.  This combination would arrive at the claimed limitation of a first porous layer (air) positioned between the first connecting insulating layer (remaining lower portion of BD1) and the second insulating layer (BD2), between the first connecting insulating layer (remaining lower portion of BD1) and the plurality of first connecting contacts (BC2-4), and between the first connecting insulating layer (remaining lower portion of BD1) and the plurality of first supporting contacts (BC0-1), wherein a porosity of the first porous layer is between about 25% and about 100% (100% porosity is air.)
	In the combination, the air layer of Lur would provide reduced parasitic capacitance, better step coverage in interconnecting layers, and improved circuit performance, as taught by Lur at e.g. col 1 ln 50-65, while the remaining portion of dielectric layer BD1 of Hu would continue to stabilize the intervening structures.    
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 10, the combination of Hu and Lur of claim 9 discloses a plurality of first liners (envelope oxide layers 42, Lur fig. 11) positioned between the first porous layer (air layer 85, Lur fig 11) 
Regarding claim 11, Hu further discloses a through substrate via (TSV 230, fig. 3D) positioned in the second substrate (210).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of Cronin (US 6143640 A.)
	Regarding claim 12, Hu discloses that the first connecting insulating layer (BD1 and PS1, Hu) comprises a first bottom insulating layer (passivation layer PS1) positioned on the top surface of the first semiconductor structure (first semiconductor structure fig. 3D), and a first middle insulating layer (BD1) positioned on the first bottom insulating layer (PS1). 
Hu does not expressly disclose that the middle insulating layer (BD1) can be applied as two layers, a middle and a top insulating layer.  However, separating insulating layers is a common feature of interconnects in order to control the depths of via etching, as taught for example by Cronin, which discloses a first bottom insulating layer (nitride etch stop layer 42, fig. 15) a first middle insulating layer (polyimide insulator layer 44) positioned on the first bottom insulating layer (42), and a first top insulating layer (nitride etch stop layer 46) positioned on the first middle insulating layer (44) wherein the plurality of first connecting contacts (conductive copper 60 deposited in through-via regions 27 and 54) penetrate the first bottom insulating layer, the first middle insulating layer, and the first top insulating layer, and the plurality of first supporting contacts are positioned in the first top insulating layer (conductive copper 60 penetrates the first top insulating layer 46 and therefore is positioned in the first top insulating layer.)  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of modifying the middle insulating layer BD1 of Hu to apply  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. However, upon consideration of applicant’s amendments to the claims, a new ground(s) of rejection is made in view of Hu, Lur, and Cronin, as discussed above.
	Regarding the 102 grounds of rejection, Applicant argues:
	Regarding the rejection over Hu, applicant asserts that the bottom surfaces of the bonding connectors (BC3-4) of Hu “are inserted into the first interconnect structure 120. They are not embedded in the first surface dielectric layer BD 1.”  (page 2 and 3, applicant’s response of 06/25/2021) 
	Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limitations relating to bottom surfaces of the supporting contacts or where they were embedded) were not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has amended claims 1 and 2 to specify that the connecting contacts are the longer contacts, and the shorter supporting contacts have bottom surfaces which are embedded in BD1.   
	As relabeled in light of these amendments, Hu meets this limitation, because as seen in fig. 3D, the bottom surfaces of the shorter supporting contacts (BC0-1) are embedded in the first connecting insulating layer (BD1).  
	Applicant has made no arguments regarding the 103 combinations or other references.

CONCLUSION
New grounds of rejection presented in the Office Action were necessitated by applicant’s amendment. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817